Title: Account with John Vaughan, 9 July 1808
From: Jefferson, Thomas
To: 


                        
                            
                        9 July 1808
                     
                        
                        
                     
                        
                           
                           
                           Mr. V. with Th J
                           Dr
                           Cr
                           
                        
                        
                           
                           
                           By pd Poulson
                           
                           18.
                           
                        
                        
                           
                           
                           
                                 Mc.Corkle
                           
                           
                               4.
                           
                        
                        
                           June
                           
                           To cash remd
                           50.
                           
                           
                        
                        
                           July
                           1.
                           By paimt. &c.
                           
                           49.17
                           
                        
                        
                           
                           6.
                           By pd Poulson
                           
                           
                               9.
                           
                        
                        
                           
                           7.
                           
                                 Mc.Corkle
                           
                           
                               4
                           
                        
                        
                           
                           9.
                           To balce. now remitted
                           
                              34.17
                           
                           
                           
                        
                        
                           
                           
                           
                           84.17
                           84.17
                           
                        
                        
                           
                           
                           
                           
                           
                           
                        
                     
                  
                        
                            
                        
                    